Title: From Benjamin Franklin to Jonathan Williams, Jr., 22 December 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Ever since September 18, when Franklin had forwarded to Vergennes Congress’ invoices for military supplies and clothing, he had been awaiting the French government’s response. At long last, it came. When Franklin wrote the following letter, he must have just received Vergennes’ promise of a new loan of 3,000,000 l.t. The sum was generous, but did not come close to covering the whole of Congress’ requests, which had included, for the navy, two fully outfitted ships, miscellaneous chandlery items, fabric and buttons for officers’ uniforms, and 2,800 suits of clothing for the sailors. The more extensive list of supplies needed for the army ran to thirty-eight pages, beginning with seven pages’ worth of weaponry and ammunition. The next eighteen pages listed various tools and supplies including assorted saws, files, augers, chisels, nails, rasps, shoemakers’ nippers and pincers (French shoes were of notoriously poor quality), fourteen colors of paint (ranging from 4,000 lbs. of white and Spanish brown to 8 oz. of carmine), paint brushes, gold and silver leaf, horse combs, sheep shears, saddle furniture and spurs, padlocks, spoons and cups, tent linen, thread, needles and thimbles, assorted writing supplies, maps of North America, “100 Setts of Mullers Military Works in English except his ‘Treatise of Artillery’ of which there is no want,” musical instruments for field bands, and collections of German music. Next, Congress ordered 49,024 complete sets of soldiers’ uniforms, each variety of which was specified down to the minutest detail of thread color and button design. In addition, there were orders for extra fabric, notions, buckles, and hats. Finally came four pages of miscellaneous items under the heading, “Indian Goods.” This included blankets, clothing, yardage of assorted fabrics, jewelry, looking glasses, knives, tobacco boxes, glass wampum, smoking tomahawks, needles, graduated sizes of kettles and other cooking equipment, measuring cups and weights (made to English standards), beaver traps, and, at the end of the list, “50 groce best Jews harps.”
Franklin would have applied the entire French loan to these invoices had he not felt obliged to use a substantial portion to pay existing interest bills and drafts on Congress. When Lafayette promised to supply 15,000 stands of arms and 100,000 pounds of powder, Franklin decided to apply the remaining French funds towards 10,000 complete sets of uniforms. That number soon increased to 15,000 sets, at Chaumont’s urging, but was lowered again to 10,000 by February, 1780. The procurement of these supplies, and the problems of transporting them, would occupy Franklin for more than a year.
 
 Dear Jonathan
Passy, Decr. 22. 1779.
I received yours of the 1st. & 11th. inst. and thank you for the Intelligence they contained.
I did not write the Letter you mention to the People of Ireland.
I have at last obtained a Promise of Some money towars the supplies and shall want I believe 10,000 suits of Cloaths with shirts, hats stockings and shoes, what can you do towards furnishing them? M. de Chaumont thinks is best to send the Cloth. But the Marquis De Lafayette and my Orders are for Cloaths ready made. It is an affair that Requires Dispatch. Inclosed I Send you the Proposition of a Person residing in Nantes, to furnish Cloth. You can talk with him. I inclose the judgement you desire relative to the Prize Goods brought in by the Mifflin. The Papers which have been Sent to me, remain with me, being the justification of the judgment. I am ever Y. A. U.
